Judgment modified on the law by striking out the declaratory judgment, so called, in respect to the Oak Hill Country Club and by striking out the allowance of additional costs, and as so modified affirmed, with costs of the trial and of this appeal to the Oak Hill Country Club and with a separate bill of costs on this appeal to the other defendants, on the ground that the declaratory judgment against the Oak Hill Country Club as to property not included within the grant from Jenkins to Marsh was not demanded in the complaint nor within *790the scope of the litigation. Certain findings of fact and conclusions of law disapproved and reversed. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.